             Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 1 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                  §
                                                            §              Case No. 20-35675
    ASAIG, LLC, et al.,                                     §
                                                            §              Chapter 11
              Debtors.1                                     §
                                                            §              (Joint Administration Requested)
                                                            §              (Emergency Hearing Requested)

                 DEBTORS’ EMERGENCY MOTION FOR ENTRY OF
    INTERIM AND FINAL ORDERS PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364
    AND 507, AND BANKRUPTCY RULES 2002, 4001 AND 9014 (I) AUTHORIZING USE
       OF CASH COLLATERAL; (II) AUTHORIZING THE DEBTORS TO OBTAIN
        SECURED POST-PETITION FINANCING; (III) GRANTING LIENS AND
      SUPERPRIORITY CLAIMS; (IV) GRANTING ADEQUATE PROTECTION; (V)
      SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

EMERGENCY RELIEF HAS BEEN REQUESTED.

IF YOU OBJECT TO THE REQUESTED RELIEF OR YOU BELIEVE THAT EMERGENCY
CONSIDERATION IS NOT WARRANTED, YOU MUST FILE A WRITTEN RESPONSE PRIOR
TO THE BELOW DATE BY WHICH RELIEF IS REQUESTED. OTHERWISE, THE COURT
MAY TREAT THE REQUEST AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

YOU MAY PARTICIPATE IN THE HEARING EITHER IN PERSON OR BY AUDIO/VIDEO
CONNECTION.

AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY. YOU
MAY ACCESS THE FACILITY AT (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR
OWN LONG-DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE ASKED TO ENTER
THE CONFERENCE ROOM NUMBER. JUDGE ISGUR’S CONFERENCE ROOM NUMBER IS
954554.

YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE COURT
RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING APPLICATION. TO
CONNECT, YOU SHOULD ENTER THE MEETING CODE “JUDGEISGUR” IN THE
GOTOMEETING APP OR CLICK THE LINK ON JUDGE ISGUR’S HOME PAGE ON THE
SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS
ICON IN THE UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER THE PERSONAL
INFORMATION SETTING.



1
 The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Aztec / Shaffer, LLC (2038); and ASAIG, LLC (2323). The
Debtors’ service address is: 601 W. 6th Street, Houston, Texas 77007.
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 2 of 20




HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF THE
HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE SOUTHERN
DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT” FROM THE TOP
MENU. SELECT “JUDGES’ PROCEDURES” THEN “VIEW HOME PAGE” FOR JUDGE
ISGUR. UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT
ELECTRONIC APPEARANCE”. SELECT THE CASE NAME, COMPLETE THE REQUIRED
FIELDS, AND CLICK “SUBMIT” TO COMPLETE YOUR APPEARANCE.

IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY
CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING
OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT
MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

RELIEF IS REQUESTED NOT LATER THAN NOVEMBER 25, 2020.

       The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

respectfully state the following in support of this emergency motion (the “Motion”):

                                 I.   RELIEF REQUESTED

       1.     By this Motion, the Debtors request the entry of an interim order, substantially in

form attached hereto (the “Interim Order”), providing for, among other things:

              a.      authorizing the Debtors’ use of existing Cash Collateral solely to fund
                      payroll to Employees (the “Employee Obligations”) due on November 27,
                      2020;

              b.      authorization for the Debtors to obtain senior secured, post-petition
                      financing on a priming, super-priority basis from Texas Capital Bank, N.A
                      (the “DIP Lender”) pursuant to the terms of the Interim Order to fund
                      payroll to Employees due on November 27, 2020, in an aggregate principal
                      amount of the difference between existing Cash Collateral and the
                      Employee Obligations pursuant to terms of the existing First Lien Credit
                      Agreement (the “DIP Financing”). For the avoidance of doubt this DIP
                      Financing shall be characterized as a post-petition discretionary advance as
                      a revolving loan under the First Lien Credit Agreement;

              c.      granting valid, enforceable, non-avoidable, and automatically fully
                      perfected priming liens on, and security interests in, the applicable collateral
                      (the “DIP Collateral”) to the DIP Lender to secure all obligations (the “DIP
                      Obligations”) pursuant to sections 364(c)(2), 364(c)(3), and 364(d) of the
                      Bankruptcy Code;

              d.      granting allowed superpriority administrative claims to the DIP Lender with
                      respect to the DIP Obligations pursuant to section 364(c)(1) of the
                      Bankruptcy Code;

                                                 2
        Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 3 of 20




               e.      modifying the automatic stay of section 362 of the Bankruptcy Code to the
                       extent set forth herein and in the DIP Documents, and providing for the
                       immediate effectiveness of this Interim Order; and

               f.      scheduling a final hearing (the “Final Hearing”) to consider entry of an
                       granting the relief requested in the Motion on a final basis (the “Final
                       Order”), and authorizing the Borrower to borrow from the DIP Lender up
                       to the full amount of the DIP Financing.

                              II. JURISDICTION AND VENUE

       2.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2) and this Court may enter a

final order consistent with Article III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are Sections 105, 361, 362, 363, 364 and

507 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as amended and modified, the

“Bankruptcy Code”), Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rules 2002, 4001-1(b) and 9013-1 of the Bankruptcy Local Rules for

the Southern District of Texas (the “Bankruptcy Local Rules”), and the Procedures for Complex

Chapter 11 Cases in the Southern District of Texas (the “Complex Case Procedures”).

                                     III. BACKGROUND

A.     The Previous Bankruptcy Case

       5.      These cases (the “Chapter 11 Cases”) commenced on November 17, 2020 (the

“Petition Date”), when ASAIG, LLC (“ASAIG”) filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of

Texas, Houston Division (the “Court”). At the same time, ASAIG directed its subsidiary Aztec /




                                                  3
          Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 4 of 20




Schaffer, LLC (“Aztec,” and, collectively, with ASAIG, the “Debtors”) to also seek chapter 11

relief.

          6.   Prior to the commencement of the Chapter 11 Cases, Cortland Capital Market

Services LLC (“Cortland”) as collateral agent for certain of the Debtor’s pre-petition secured

lenders, including American General Life Insurance Company (“American Life”), The Variable

Annuity Life Insurance Company (“Variable”), and American Home Assurance Company

(“American Home”, and collectively with American Life and Variable, the “AIG Lenders,” and

collectively with Cortland, the “First Lien Lenders”), exercised certain remedies under the

applicable pre-petition loan documents to effectuate a change in the management of Aztec.

          7.   The First Lien Lenders challenged the filing of Aztec’s initial bankruptcy petition,

and, on November 23, 2020, this Court struck Aztec’s petition. In so ruling, however, the Court

also ruled that the automatic stay, effective in ASAIG’s Chapter 11 Case, prevented the First Lien

Lenders from continuing to assert management control over Aztec.

          8.   On November 24, 2020, after failing to make substantive progress regarding

negotiations with the First Lien Lenders, ASAIG filed its Emergency Motion for Order Pursuant

to §§ 105 and 363 of the Bankruptcy Code Authorizing the Debtor-in-Possession to Take Actions

Necessary to Preserve Property of the Estate [ECF # 7] (the “Preservation Motion”). The Court

granted the Preservation Motion by oral ruling on November 24, 2020 (the “Preservation

Order”).

          9.   Following entry of the Preservation Order, ASAIG’s principals met with principals

of the First Lien Lenders and Texas Capital Bank, N.A. (“TCB”). Throughout the day, ASAIG

continued to negotiate with the First Lien Lenders in an effort to reach agreement regarding




                                                4
        Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 5 of 20




funding this business – most pressingly, funding needed to meet certain payroll obligations, the

Employee Obligations, already incurred by the Debtor – but were unable to reach an agreement.

       10.     In the absence of an agreement involving the First Lien Lenders, TCB agreed to

advance funds sufficient to pay incurred and owing Employee Obligations, provided that Aztec

commence a new chapter 11 case. With no other viable options, ASAIG directed the manager of

Aztec to accept TCB’s proposal – at which time the manager resigned. ASAIG, pursuant to the

Preservation Order, has appointed a replacement manager and authorized the second Aztec chapter

11 petition.

B.     General Background

       11.     Pursuant to Bankruptcy Code sections 1107(a) and 1108, the Debtors are operating

their businesses and managing their property as debtors in possession. No request has been made

for the appointment of a trustee or examiner, and no official committee has been appointed in the

Chapter 11 Cases.

       12.     Formed on or about April 14, 2015, Debtor Aztec / Shaffer, LLC (“Aztec”), a Texas

limited liability company, is one of the premier party rental and tenting specialists in Houston and

provides services for events both domestically and internationally. The Debtors’ two business

segments, Aztec Events and Shaffer Sports, have both been in business for over sixty (60) years.

The Debtor was formed to purchase the businesses from the former owner, Double Eagle Sports

& Events.

       13.     The Aztec Events segment of the business maintains the largest party and event

rental inventory in the Houston metropolitan area. Its services individuals and corporate clientele

hosting events ranging from small weddings to large corporate retreats. Such events include the

Houston Livestock Show & Rodeo, the MS150 Bike Ride and the Offshore Technology



                                                 5
           Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 6 of 20




Conference. The Shaffer Sports division is a leading event rental company for sporting events

throughout North America and the Caribbean. The Debtor has established itself as the go-to service

provider for more than 150 major events, including more than 40 of the PGA Tour’s most

prestigious golf tournaments, where it provides unique tenting, indoor and outdoor structures,

seating, and other products designed meet the client’s individual needs.

           14.    Formed on or about January 23, 2019, Debtor ASAIG, LLC (“ASAIG”), a Texas

limited liability company, was formed to act as the holding company for Debtor Aztec, its wholly-

owned subsidiary. The Debtors maintain their corporate headquarters at 601 W. 6th Street,

Houston, Texas 77007, but also maintain offices and a 125,000 square foot warehouse facility at

10901 Tanner Road, Houston, Texas 77041.

C.         Secured Debt Facilities

           15.    The Debtors have incurred a substantial amount of debt in order to fund their

activities and sustain operations. A detailed description of the Debtors’ various credit and security

agreements is set forth below.

      i.          First Lien Debt

           16.    Prior to the Petition Date, the Debtors were parties to that certain First Lien Credit

Agreement dated as of February 13, 2019 (as amended, restated, supplemented, or otherwise

modified from time to time, the “First Lien Credit Agreement”), by and among Aztec, as

borrower, ASAIG, as guarantor, Cortland, TCB as revolving agent, and the financial institutions

party thereto from time to time, as lenders (the “First Lien Lenders”), including the AIG Lenders.

           17.    As security against the Debtors’ obligations (the “First Lien Debt”) under the First

Lien Credit Agreement, the Debtors granted Cortland, for the benefit of the First Lien Lenders,

liens in substantially all of their assets pursuant to that certain First Lien Security Agreement dated



                                                    6
           Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 7 of 20




as of February 13, 2029 (the “First Lien Security Agreement”), by and among Aztec and ASAIG,

as grantors, and the Collateral Agent. Among other collateral securing the First Lien Debt, ASAIG

pledged its 100% equity interest in Aztec (the “Pledged Equity”) in favor of the Collateral Agent

for the benefit of the First Lien Lenders. Significantly, however, the members of ASAIG are not

guarantors under the First Lien Credit Agreement and have not pledged their interests in ASAIG.

     ii.          Second Lien Debt

           18.    In addition to the First Lien Debt, the Debtors have also incurred a substantial

amount of second lien debt. Prior to the Petition Date, the Debtors were parties to that certain

Second Lien Credit Agreement dated as of February 13, 2019 (as amended, restated,

supplemented, or otherwise modified from time to time, the “Second Lien Credit Agreement”),

by and among Aztec, as borrower, ASAIG, as guarantor, Cortland, as administrative agent and

collateral agent, and the financial institutions party thereto from time to time, as lenders (the

“Second Lien Lenders”), including the AIG Lenders.

           19.    As security against the Debtors’ obligations (the “Second Lien Debt”) under the

Second Lien Credit Agreement, the Debtors granted Cortland, for the benefit of the Second Lien

Lenders, liens in substantially all of their assets pursuant to that certain Second Lien Security

Agreement dated as of February 13, 2029 (the “Second Lien Security Agreement”), by and

among Aztec and ASAIG, as grantors, and the Collateral Agent.

D.         Unsecured Debt

           In addition to the prepetition First Lien Debt and Second Lien Debt, the Debtors have

substantial unsecured debt owed to numerous trade creditors, among others. In the ordinary course

of business, the Debtors have engaged in numerous strategic relationships with various service

providers in relation to their operations which are critical to maintaining the value of the Debtors’



                                                  7
            Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 8 of 20




estates. Due to the various liquidity issues described herein, the Debtors do not have sufficient

cash flow to pay the trade payables. The Debtors’ largest unsecured creditor is PGA Tour, Inc.

(the “PGA”) The PGA was allegedly owed an approximate outstanding balance of $6,431,058.60

as of the Petition Date.2

E.         Necessity of Debtor in Possession Financing and Use of Cash Collateral

           20.      In order to continue operations that would substantially increase the value of the

Debtors’ bankruptcy estates, the Debtors will require the use of Cash Collateral and an injection

of new cash as working capital to pay the Employee Obligations and ensure a smooth transition

into the Chapter 11 Cases. The Debtors do not currently have sufficient cash from operations to

pay the Employee Obligations as they come due and address certain operational issues necessary

to preserve the value of their businesses, such as paying employees and maintaining vendor

relationships. Preserving estate value and maintaining employee relationships is vital in these

Chapter 11 Cases.

           21.      The Debtors have an immediate need to use cash right away to fund the payroll due

on November 27, 2020. Presently, the Debtors’ Employee Obligations total approximately

$550,000, but the Debtors’ only possess approximately $270,000. Accordingly, the Debtors

require the use of Cash Collateral – the approximately $270,000 and approximately $280,000 in

DIP Financing.         As a result, the DIP Lender has agreed to extend the DIP Financing to fund the

needed cash through the debtor-in-possession loan to the Debtors on emergency basis to fund the

Employee Obligations. The primary terms of the proposed DIP Financing are set forth below:




2
    The Debtors reserve the right to dispute the amount allegedly owed.


                                                           8
        Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 9 of 20




    Bankruptcy Rule                         Summary of Material Terms/Significant
                              Provisions Governed by Rule 3(c)(vii) of the Complex Case Procedures

Parties to the DIP        Borrowers: Aztec/Shaffer, LLC and ASAIG, LLC
Financing Agreement
                          Guarantors: None
Bankruptcy Rule
4001(c)(1)(B)             DIP Lender: Texas Capital Bank, N.A.

Term                      N/A
Bankruptcy Rules
4001(b)(1)(B)(iii),
4001(c)(1)(B)

Loan Commitment           Total aggregate commitment of approximately $270,000 or the difference between
Bankruptcy Rule           the existing Cash Collateral amounts and the Employee Obligations.
4001(c)(1)(B)


Conditions of Borrowing   N/A
Bankruptcy Rule
4001(c)(1)(B)

Interest Rates            Interest Rate: N/A
Bankruptcy Rule
4001(c)(1)(B)

Use of DIP Facility and   The proceeds of the DIP Financing shall be used to fund the Employee Obligations.
Cash Collateral           The proceeds of the DIP Financing may only be used to fund the difference between
Bankruptcy Rule           the existing Cash Collateral amount and the Employee Obligations.
4001(b)(l)(B)(ii)

Budget                    The use of cash and proceeds from the DIP Financing may only be used to fund the
Bankruptcy Rule 4001      difference between the existing Cash Collateral amount and the Employee
(c)(1)(B)                 Obligations.

Fees                      N/A
Bankruptcy Rule
4001(c)(1)(B)

Reporting Information     N/A
Bankruptcy Rule
4001(c)(l)(B)

Variance Covenant         N/A
Bankruptcy Rule
4001(c)(l)(B)

Chapter 11 Milestones     N/A
Bankruptcy Rule
4001(c)(1)(B)

Liens and Priorities      The Debtors’ obligations under the DIP Financing will:
Bankruptcy Rule
                                (a) be secured by a perfected first-priority priming lien on the encumbered DIP
4001(c)(l)(B)(i)
                                    Collateral (the “DIP Liens”), subject only to the Permitted Prior Liens, a


                                                     9
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 10 of 20




     Bankruptcy Rule                          Summary of Material Terms/Significant
                                Provisions Governed by Rule 3(c)(vii) of the Complex Case Procedures
                                      first priority security interest in and lien on all unencumbered DIP
                                      Collateral, and a junior security interest in and lien on all DIP Collateral
                                      that is subject to a Permitted Prior Lien; and
                                  (b) constitute allowed super-priority administrative expense claims, pursuant
                                      to section 364(c) of the Bankruptcy Code, having priority over all
                                      administrative expenses specified in or ordered pursuant to the Bankruptcy
                                      Code (the “DIP Superpriority Claims”).

Carve Out                   N/A
Bankruptcy Rule
4001(c)(1)(B)

Events of Default           N/A
Bankruptcy Rule
4001(c)(l)(B)

Waiver/Modification of      The automatic stay is vacated and modified to the extent necessary to permit (a) the
the Automatic Stay          Debtors to grant the DIP Liens and the DIP Superpriority Claims, and to perform any
Bankruptcy Rule             and all acts as the DIP Lender may request to assure the perfection and priority of
4001(c)(1)(B)(iv)           the DIP Liens; and (b) the Debtors to pay any and all amounts as provided in the
                            Interim Order and in the DIP Documents

Waiver of Rights Under      N/A
Section 506(c)
Bankruptcy Rule
4001(c)(1)(x)

Waiver/Modification of      N/A
Applicability of
Nonbankruptcy Law
Relating to Perfection or
Enforceability of Liens
Bankruptcy Rule
4001(c)(1)(B)(vii)



                            IV. BASIS FOR RELIEF REQUESTED

A.     The Debtors Should Be Authorized to Obtain Post-Petition DIP Financing

       22.     Section 364(b) of the Bankruptcy Code provides:

               The court, after notice and a hearing, may authorize the trustee to obtain
               unsecured credit or to incur unsecured debt other than under subsection (a)




                                                      10
        Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 11 of 20




               of this section, allowable under section 503(b)(1) of this title as an
               administrative expense.

11 U.S.C. § 364(b).

        23.    If a debtor cannot obtain unsecured credit allowable as an administrative expense

under section 503(b)(1) of the Bankruptcy Code, a bankruptcy court can authorize the incurring of

debt:

               (1)     with priority over an or all administrative expenses of the kind specified in
                       section 503(b) or 507(b) of [the Bankruptcy Code];

               (2)     secured by a lien on property of the estate that is not otherwise subject to a
                       lien; or

               (3)     secured by a junior lien on property of the estate that is subject to a lien.

11 U.S.C. § 364(c)(1) – (3). Further, pursuant to section 364(d) of the Bankruptcy Code, a court

may authorize a debtor to obtain post-petition credit secured by a lien that is equal or senior in

priority to existing liens on encumbered property (i.e., a priming lien) when a debtor is unable to

obtain credit on other terms and the interests of existing lienholders are adequately protected, or if

the existing lienholders consent to such priming. 11 U.S.C. § 364(d).

        24.    Additionally, Bankruptcy Rule 4001(c) governs the procedures for obtaining

authorization for post-petition financing and specifies, inter alia, the content, hearing and notice

requires of the motion. See FED. R. BANKR. P. 4001(c)(1) - (3).

        25.    In seeking the approval of a post-petition loan, bankruptcy courts consider the

following factors in determining whether obtaining post-petition financing pursuant to section

364(c) is appropriate: (i) whether the debtor is unable to obtain unsecured credit under section

364(b); (ii) whether the transaction is necessary to preserve the assets of the debtor’s estate; and

(iii) whether the terms of the transaction are fair, reasonable and adequate under the circumstances.

See In re Los Angeles Dodgers LLC, 457 B.R. 308, 312-13 (Bankr. D. Del. 2011) (noting these


                                                 11
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 12 of 20




three factors in considering proposed post-petition financing) (citations omitted); In re Farmland

Indus., Inc., 294 B.R. 855, 879 (Bankr. W.D. Mo. 2003) (noting that courts look to various factors

including whether “the proposed financing is an exercise of sound and reasonable business

judgment”).

        26.     In considering these factors, courts grant considerable deference to a debtor’s

business judgment in obtaining post-petition secured credit, so long as the agreement to obtain

such credit does not run afoul of the provisions of, and policies underlying, the Bankruptcy Code.

See, e.g., In re N. Bay Gen. Hosp., Inc., No. 08-20368 (Bankr. S.D. Tex. July 11, 2008) (order

approving post-petition financing on an interim basis as exercise of debtor’s business judgment);

In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always

defer to the business judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores,

Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s

discretion under section 364 is to be utilized on grounds that permit reasonable business judgment

to be exercised so long as the financing agreement does not contain terms that leverage the

bankruptcy process and powers or its purpose is not so much to benefit the estate as it is to benefit

a party-in-interest.”).

        27.     The Debtors propose to obtain the DIP Financing, in part, by providing DIP Liens

and DIP Superpriority Claims pursuant to section 364(c) of the Bankruptcy Code. Significantly,

the Debtors intend to provide the DIP Lender with first priority liens on substantially all of the

Debtors’ assets constituting the DIP Collateral as consideration for the DIP Financing and use of

the DIP Lender’s cash collateral (the “Cash Collateral”). As set forth below, the Debtors submit

that the Motion and the Interim Order satisfy the requirements of the Bankruptcy Code and

Bankruptcy Rules and should be approved by the Court.



                                                 12
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 13 of 20




        i.      The Debtors Have Been Unable to Obtain an Offer for Unsecured Financing

        28.     Due to the emergency nature of the filing of these bankruptcy cases, the Debtors

were unable to seek out unsecured credit in an effort to obtain the necessary financing to preserve

and protect the value of their estates. However, considering the credit markets and the speed in

which these cases filed for bankruptcy protection, it would seem very unlikely that the Debtors

could obtain unsecured credit from any third parties allowable as an administrative expense under

section 503(b)(1) of the Bankruptcy Code. The DIP Lender is unwilling to make any loan to allow

the Debtors to move forward with reorganization without a first lien on the Debtors’ assets. Given

the exigent circumstances of these Chapter 11 Cases, the Debtors believe that a first lien would

also be required by any other prospective lender, assuming one could be found. Thus, the Debtors

believe that the DIP Liens afforded under the DIP Financing may be incurred by the Debtors, and

that priming the liens of the AIG Lenders, on the Prepetition Collateral provides the best chance

for such creditors to recover on their outstanding claims.

       ii.      The DIP Financing is Necessary to Preserve Estate Assets

        29.     The Debtors require additional funds to sustain their ongoing operations during the

Chapter 11 Cases. The Debtors submit that incurring the DIP Financing constitutes a sound

exercise of their business judgment because it will allow the Debtors to maintain the current level

of operations needed to preserve estate value and progress towards a sale process. Without

approval of the DIP Financing, the Debtors will unable to pay their Employee Obligations needed

to preserve estate value. Accordingly, the Debtors submit that the DIP Financing should be

approved by the Court because it is vital to preserving estate value and is in the best interests of

the Debtors, creditors and all parties in interest.




                                                      13
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 14 of 20




      iii.     The Terms of the DIP Financing Are Fair and Reasonable

       30.     In considering whether the terms of post-petition financing are fair and reasonable,

courts consider the terms in light of the relative circumstances and disparate bargaining power of

both the debtor and the potential lender. See In re Farmland Indus., Inc., 294 B.R. 855, 886

(Bankr. W.D. Mo. 2003); see also Unsecured Creditors' Comm. Mobil Oil Corp. v. First Nat'l

Bank & Trust Co. (In re Ellingsen MacLean Oil Co.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (a

debtor may have to enter into hard bargains to acquire funds).

       31.     Here, the terms of the and DIP Financing are fair and reasonable in light of the

circumstances of these Chapter 11 Cases. The terms of the Interim Order have been heavily

negotiated, and although the DIP Financing provides for first liens on the Debtors’ DIP Collateral,

the Debtors are only priming certain prepetition liens on the Prepetition Collateral that are already

held by the DIP Lender. The Debtors submit that they could never obtain a loan under equal or

better terms if they had to go into the capital markets, and that the DIP Financing is necessary and

appropriate under the circumstances of these Chapter 11 Cases.

       32.     Moreover, the DIP Financing is designed to permit the Debtors to obtain the needed

liquidity to maximize the value of their assets through the continued operations of the Debtors.

B.     Use of Cash Collateral

       33.     Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor may use cash

collateral if each entity that has an interest in such cash collateral consents or if the court, after

notice and a hearing, authorizes the use of the cash collateral. 11 U.S.C. § 362(c)(2).         Cash

collateral is defined as, “[C]ash, negotiable instruments, documents of title, securities, deposit




                                                 14
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 15 of 20




accounts, or other cash equivalents whenever acquired in which the estate and an entity other than

the estate have an interest […].” 11 U.S.C. § 363(a).

       34.     Bankruptcy Code section 363(c)(3) requires a court to condition a debtor’s use of

cash collateral as is necessary to provide adequate protection of the interest in the cash collateral

claimed by a party. 11 U.S.C. § 363(c)(3). Additionally, section 363(e) of the Bankruptcy Code

provides that “on request of an entity that has an interest in property … proposed to be used, sold,

or leased, by the trustee, the court, with or without a hearing, shall prohibit or condition such use,

sale or lease as is necessary to provide adequate protection of such interest.” 11 U.S.C. § 363(e).

       35.     The determination of adequate protection is a fact-specific inquiry to be decided on

a case-by-case basis. In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996). “Its application

is left to the vagaries of each case … but its focus is protection of the secured creditor from

diminution in the value of its collateral during the reorganization process.” Id. (quoting In re Beker

Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986)). Examples of adequate protection are

provided for in section 361 and include, but are not limited to: (i) making a cash payment or

periodic cash payments to a secured creditor to the extent that the estate’s use of property will

result in a decrease in the value of such creditor’s interest in the property; (ii) provisions for an

additional or replacement lien to the extent that the use of such property will cause a decrease in

the value of such entity’s interest in the property; and (iii) granting such other relief as will result

in the realization by the creditor of the indubitable equivalent of such creditor’s interest in the

property. See In re C.G. Chartier Constr., Inc., 126 B.R. 956, 960 (E.D. La. 1991).

       36.     The Debtors are requesting authority to use the full amount of the First Lien

Lenders’ and Second Lien Parties’ Cash Collateral, and any other cash collateral in connection




                                                  15
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 16 of 20




with Prepetition Collateral of the AIG Lenders for the purposes of meeting their Employee

Obligations.

       37.        The DIP Lender consents to the use of Cash Collateral. As of the filing of this

Motion, the AIG Lenders have not indicated their consent to the (i) financing arrangements and

(ii) the Debtors’ proposed use of Cash Collateral on the terms and conditions of the Interim Order.

       38.        If the Debtors are not allowed use of the Cash Collateral, then the Debtors will be

unable to operate and will likely need covert this case to a chapter 7 and lay off over 200

employees. Additionally, if the Debtors are not allowed the use of Cash Collateral, then all

creditors asserting liens against the Prepetition Collateral will be significantly harmed.

Specifically, the Debtors would be forced to liquidate their assets. Accordingly, the Debtors seek

authority to use Cash Collateral out of an abundance of caution and respectfully submit that (i) use

of Cash Collateral is necessary to avoid the shutdown of the Debtors’ businesses; and (ii) is in the

best interests of the Debtors, their estates and their creditors as the Debtors advance toward a sale

process in these Chapter 11 Cases.

       39.        Indeed, the Debtors believe the priming position of the DIP Liens is necessary and

appropriate under the unique circumstances of these Chapter 11 Cases, as more fully set forth

above. Accordingly, the Debtors request that, pending the Final Hearing, the Court schedule the

Interim Hearing as soon as practicable to consider the Debtors’ request for authorization to use

Cash Collateral, in accordance with and pursuant to the terms and conditions contained in the

Interim Order.

             V.    REQUEST FOR APPROVAL POST-PETITION RETAINERS

       40.        Bankruptcy Local Rule 2016-1(b) provides that “[i]n chapter 11 cases, retainers

may be deposited with attorneys or accountants only (i) prior to the filing of the petition; or (ii)

pursuant to a Court order, if paid after the filing of the petition.” B.L.R. 2016-1(b). The Budget

                                                  16
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 17 of 20




approved by the Debtors and DIP Lender provides for, inter alia, payment of post-petition retainers

for the Debtors’ proposed professionals in the amount of $50,000 each. By this Motion, the

Debtors request that the Court approve payment of retainers to be deposited in the client trust

account by the respective professionals in accordance with the Budget, the Interim Order, and any

Final Order entered by the Court. Given the exigent circumstances of these Chapter 11 Cases and

the limited cash available to the Debtors prior to the Petition Date to retain professionals, the

Debtors believe that payment of a post-petition retainer to the Debtors’ two retained professionals

is necessary and appropriate under the circumstances.

                          VI. REQUEST FOR FINAL HEARING

       41.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code of the Bankruptcy Code may not be

commenced earlier than fourteen (14) days after the service of such motion. Upon request,

however, the Court may conduct a preliminary, expedited hearing on the motion and authorize the

obtaining of credit and use of cash collateral to the extent necessary to avoid immediate and

irreparable harm to a debtor’s estate.

       42.     Pursuant to Bankruptcy Rules 4001(b)(2) and the Complex Case Procedures, the

Debtors request that the Court set a date for the Final Hearing that is as soon as practicable and fix

the time and date prior to the Final Hearing for parties to file objections to this Motion.

                         VII. BASIS FOR EMERGENCY RELIEF

       43.     The Debtors respectfully request emergency consideration of this Motion pursuant

to Bankruptcy Local Rule 9013-1(i) and Bankruptcy Rule 6003, which authorizes a court to grant

relief within the first 21 days after the commencement of a chapter 11 case “to the extent that relief

is necessary to avoid immediate and irreparable harm.” FED. R. BANKR. P. 6003. Here, the Debtors

believe an immediate and orderly transition into chapter 11 is critical to the viability of their

                                                 17
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 18 of 20




operations and that any delay in granting the relief requested could cause irreparable harm.

Furthermore, the Debtors’ next payroll date is November 27, 2020. Thus, the failure to receive

the requested relief would severely disrupt the Debtors’ operations at this critical juncture and

imperil the Chapter 11 Cases. Accordingly, the Debtors respectfully request that the Court approve

the relief requested in this Motion on an emergency basis.

                             VIII. RESERVATION OF RIGHTS

       44.     Nothing contained herein shall be deemed: (i) an admission as to the amount of,

basis for, or validity of any claim against any of the Debtors; (ii) an impairment or waiver of the

Debtors’ or any other party in interest’s right to dispute any claim against, or interest in, any

Debtor, its property or its estate; (iii) a promise or requirement to pay any prepetition claim; (iv) a

waiver of any claims or causes of action which may exist against any Employee, taxing authority,

benefit service provider, or benefits provider; (v) an assumption, adoption, or rejection or any

agreement, contract, or lease under section 365 of the Bankruptcy Code; (vi) an implication or

admission that any particular claim of a type specified or defined in this Motion, or any order

granting the relief requested by this Motion; (vii) an implication, admission, or finding as to (a)

the validity, enforceability, or perfection of any interest or encumbrance on the property of any

Debtor or its estate or (b) the applicability of any exception or exclusion from property of the estate

under section 541 of the Bankruptcy Code or other applicable law; (viii) an impairment or waiver

of any claims or causes of action which may exist against any entity; or (ix) a waiver of any

Debtors’ or any other party in interest’s rights under the Bankruptcy Code or any other applicable

law.

                          IX. REQUEST FOR WAIVER OF STAY

       45.     To the extent that the relief sought in this Motion constitutes a use of property under

Bankruptcy Code section 363(b), the Debtors seek a waiver of the fourteen-day stay under

                                                  18
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 19 of 20




Bankruptcy Rule 6004(h). Further, to the extent applicable, the Debtors requests that the Court

find that the provisions of Bankruptcy Rule 6003 are satisfied. As explained herein, the relief

requested in this Motion is immediately necessary for the Debtors to be able to continue to operate

its business and preserve the value of the estate.

                                          X.   NOTICE

       46.     Notice of this Motion has been provided by telecopy, email, overnight courier

and/or hand delivery, to: (i) the Office of the United States Trustee for the Southern District of

Texas; (ii) the Debtors’ prepetition secured lenders, Texas Capital Bank, N.A. and AIG Asset

Management (U.S.), LLC; (iii) the collateral agent and administrative agent for the prepetition

secured lenders, Cortland Market Services LLC; (iv) the 30 largest unsecured creditors of each of

the respective Debtors (as found on Official Form 204); (v) the Internal Revenue Service; and (vi)

any party that has requested notice pursuant to Bankruptcy Rule 2002. Under the circumstances,

such notice of the hearing and the relief requested in the Motion constitutes due, sufficient and

appropriate notice and complies with section 102(1) of the Bankruptcy Code, Bankruptcy Rules

2002 and 9014, the Bankruptcy Local Rules and the Complex Case Procedures. The Debtors

submit that no other or further notice need be provided.

                                         XI. PRAYER

       WHEREFORE, the Debtors respectfully request that this Court enter the Interim Order,

substantially in the form submitted herewith: (i) authorizing the Debtors to obtain the DIP

Financing on an interim basis pursuant to the terms of the Interim Order; (ii) authorizing the

continued use of Cash Collateral as necessary to pay the Employee Obligations; (iii) setting a Final

Hearing as soon as practicable to consider approval of the Motion on a final basis and entry of a

Final Order; and (iv) granting the Debtors such other and further relief as this Court may deem just

and proper.

                                                 19
       Case 20-35600 Document 14 Filed in TXSB on 11/25/20 Page 20 of 20




Respectfully submitted on the 25th day of July, 2020.

                                                  OKIN ADAMS LLP

                                                  By:      /s/ Matthew S. Okin
                                                  Matthew S. Okin
                                                  Texas Bar No. 00784695
                                                  Email: mokin@okinadams.com
                                                  Ryan A. O’Connor
                                                  Texas Bar No. 24098190
                                                  Email: roconnor@okinadams.com
                                                  1113 Vine St., Suite 240
                                                  Houston, Texas 77002
                                                  Tel: 713.228.4100
                                                  Fax: 888.865.2118

                                            PROPOSED ATTORNEYS FOR THE
                                            DEBTORS

            CERTIFICATE OF ACCURACY PURSUANT TO B.L.R. 9013-1(i)

         In accordance with Bankruptcy Local Rule 9013-1(i), I hereby certify to the accuracy
of the matters set forth in the foregoing Motion.


                                            By:       /s/ Matthew S. Okin
                                                  Matthew S. Okin




                                              20
